Citation Nr: 1533267	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  12-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating, in excess of 10 percent, for a right knee disability prior to September 12, 2013.

2.  Entitlement to an initial rating, in excess of 10 percent, for a left knee disability prior to May 29, 2012.

3.  Entitlement to an initial rating, in excess of 30 percent, for a right knee disability from November 1, 2014.

4.  Entitlement to an initial rating, in excess of 30 percent, for a left knee disability from July 1, 2013.

5.  Entitlement to a total disability rating based upon individual umemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a Board hearing at the Houston RO.  This transcript has been associated with the claims file.

The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an initial rating, in excess of 30 percent, for a right knee disability from November 1, 2014, and entitlement to an initial rating, in excess of 30 percent, for a left knee disability from July 1, 2013, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability was manifested by x-ray evidence of degenerative arthritis with additional functional limitation, including flare-ups as often as 2 times a day, lasting 3 hours each time, with the pain severity level at 7-8 out of 10, but no evidence of flexion limited to 15 degrees, extension limited to 30 degrees, or ankylosis, prior to September 12, 2013.

2.  The Veteran's right knee disability was manifested by locking prior to September 12, 2013.

3.  The Veteran's left knee disability was manifested by x-ray evidence of degenerative arthritis with additional functional limitation, including flare-ups as often as 1 time per month and each time lasts for 1 week with a severity level of 5 out of 10, but no evidence of flexion limited to 15 degrees, extension limited to 20 degrees, or ankylosis, prior to May 29, 2012.  

4.  The Veteran's left knee disability was manifested by locking prior to May 29, 2012.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating, of 30 percent, but no greater, for Veteran's right knee degenerative joint disease have been met prior to September 12, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260-5010 (2014).

2.  The criteria for an additional rating, of 10 percent, but no greater, for Veteran's right knee locking is granted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2014).

3.  The criteria for an initial rating of 20 percent, but no greater, for Veteran's left knee degenerative joint disease have been met prior to May 29, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260-5010 (2014).

4.  The criteria for an additional rating, of 10 percent, but no greater, for Veteran's left knee locking is granted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In March 2010 and February 2011, the RO provided VCAA notice with respect to the Veteran's claim. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's disabilities, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Additionally, the Board notes that in the case where there is evidence of arthritis, the joint at issue can also be rated under Diagnostic Code 5010.  Diagnostic Code 5010 pertains to arthritis due to trauma substantiated by x-ray findings and is to be rated as degenerative arthritis.  Traumatic arthritis (Diagnostic Code 5010) is evaluated according to Diagnostic Code 5003, which pertains to degenerative arthritis.  Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if there is degenerative arthritis established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  If there is no objective evidence of limitation of motion:  with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, a 20 percent rating is warranted; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent rating is warranted.

The Veteran's right knee disability is currently rated as 10 percent disabling prior to September 12, 2013, under Diagnostic Code 5260-5010 and his left knee disability is currently rated as 10 percent disabling prior to May 29, 2012, under Diagnostic Code 5260.

Diagnostic Codes 5256 through 5263 are applicable for knee and leg disabilities.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A noncompensable rating is assigned when flexion is limited to 60 degrees.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2014).

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A noncompensable rating is assigned when extension is limited to 5 degrees.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

The VA General Counsel held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September, 2004).

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  Id.

The Board notes there are other pertinent diagnostic criteria for rating knee disabilities.  However, these criteria do not allow for ratings in excess of 10 percent, or the objective evidence of record does not contain any of the relevant findings:  ankylosis of the knee (rated under Diagnostic Code 5256); recurrent subluxation or lateral instability of the knee (rated under Diagnostic Code 5257); dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint (rated under Diagnostic Code 5258); nonunion or malunion of the tibia and fibula (rated under Diagnostic Code 5262); or genu recurvatum (rated under Diagnostic Code 5263). 38 C.F.R. § 4.71a.  Therefore, ratings under these Diagnostic Codes are not applicable.


Right Knee-Prior to September 12, 2013

The Veteran was afforded a QTC examination in April 2010 which focused primarily on the right knee.  The examiner noted that the Veteran had torn cartilage during active duty service which resulted in his current knee pain.  The Veteran reported weakness, stiffness, lack of endurance, and pain.  The Veteran also reported flare-ups as often as 2 times a day, lasting 3 hours each time, with the pain severity level at 8 out of 10.  The flare-ups were noted to be precipitated by physical activity and alleviated by rest and ibuprofen.  During a flare-up the Veteran stated that his functional impairment made it difficult to do his job as a nurse which required extensive walking and standing.  The Veteran said there was no incapacitation, but it was difficult to do his job because of the pain and no cartilage support.  Upon examination it was noted that the Veteran had a normal gait.  It was noted there was no abnormal weightbearing and the Veteran did not require use of any assistive devices.  The Veteran's right knee exhibited tenderness, but there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examination of the right knee revealed no locking pain, genu recurvatum, crepitus, or ankylosis.  The Veteran's range of motion was flexion to 140 degrees and extension to 0 degrees.  There was no additional objective limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test are all within normal limits for the right knee.  X-rays taken in association with the examination noted degenerative arthritic changes and the Veteran was diagnosed with degenerative arthritis of the right knee.

The Veteran was afforded another QTC examination in September 2010, which again primarily addressed his right knee disability.  The examiner noted that the Veteran reported weakness, locking, fatigability and pain.  The Veteran noted that he did not experience stiffness, swelling, heat, redness, giving way, lack of endurance, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  The Veteran again reported flare-ups as often as 2 times a day, lasting 3 hours each time, with the pain severity level at 7 out of 10.  The flare-ups were noted to be precipitated by physical activity and alleviated by rest and ibuprofen.  During a flare-up the Veteran stated that he could not squat or get up from the floor and he had difficulty with standing and walking.  The Veteran reported that the more he walked the more difficult it was to walk because he legs would weaken and his knee would pop and sometimes felt as though it had fallen asleep.  The Veteran noted knee pain, fatigue, weakness, and knee slipping as a result of his torn cartilage that occurred when he was in the military.  He reported his overall functional impairment was knee pain limiting some activities.  Upon examination it was noted that the Veteran walked with a normal gait.  It was noted there was no abnormal weightbearing and the Veteran did not require use of any assistive devices.  The Veteran's right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examination of the right knee did reveal locking pain, but there was no genu recurvatum or crepitus.  There was no evidence of ankylosis.  The Veteran's range of motion was flexion to 140 degrees and extension to 0 degrees.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test are all within normal limits for the right knee.  X-rays taken in association with the examination noted degenerative arthritic changes and the Veteran was diagnosed with degenerative arthritis of the right knee.  

The Veteran was again afforded a QTC examination in May 2011 which was primarily for the left knee, but noted that the right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was evidence of right knee crepitus, but no genu recurvatum, locking pain, or ankylosis.  The Veteran's range of motion was flexion to 140 degrees and extension to 0 degrees.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test are all within normal limits for the right knee.
With consideration of the above, the Board finds that the right knee should be assigned an increased rating of 30 percent under Diagnostic Code 5260-5010 prior to September 12, 2013, and an additional 10 percent rating under Diagnostic Code 5259.  In this regard, the Board notes that while the Veteran has complete range of motion in his right knee, there is x-ray evidence of degenerative joint disease which entitles the Veteran to a 10 percent rating under 5010, but additionally, frequent flare-ups as often as 2 times a day, lasting 3 hours each time, with the pain severity level at 7-8 out of 10.  During a flare-up the Veteran stated that he could not bend, squat or get up from the floor and he had difficulty with standing and walking.  This additional functional impairment entitles the Veteran to an increase to 30 percent disabling as the additional functional impairment limits the Veteran's ability to walk, stand, squat, and bend.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Veteran is also not entitled to a rating in excess of 30 percent for his right knee under Diagnostic Code 5206-5010 because the preponderance of the evidence is against a finding that the Veteran's functional limitation limits his flexion to less than 15 degrees or his extension to 30 degrees. Additionally there is no evidence of ankylosis. 

Additionally, as noted in the September 2010 QTC examination the Veteran experienced locking pain in his right knee.  He is therefore entitled to a 10 percent rating under Diagnostic Code 5259.  The Veteran is not entitled to the higher 20 percent rating under Diagnostic Code 5258 because the preponderance of the evidence is against a finding that Veteran experienced frequent episodes of locking pain given the lack of locking pain noted on both the April 2010 and the May 2011 QTC examinations.

Again, the Board finds that the Veteran's service-connected right knee disability meets the criteria, for a 30 percent rating under Diagnostic Codes 5260-5010, and a 10 percent rating under Diagnostic Code 5259 prior to September 12, 2013.  

Left Knee-Prior to May 29, 2012

The Veteran's April 2010 QTC examination focused primarily on the right knee, but it was noted upon examination that the Veteran's left knee exhibited no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examination of the left knee revealed no locking pain, genu recurvatum, crepitus, or ankylosis.  The Veteran's range of motion was flexion to 140 degrees and extension to 0 degrees.  There was no additional objective limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test are all within normal limits for the left knee.

The September 2010 QTC examination again primarily focused on the right knee, but it was noted upon examination that the Veteran's left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examination of the left knee revealed locking pain, but there was no genu recurvatum or crepitus.  There was no evidence of ankylosis.  The Veteran's range of motion was flexion to 140 degrees and extension to 0 degrees.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test are all within normal limits for the right knee.  

The Veteran was again afforded a QTC examination in May 2011 which primarily focused on the left knee.  The Veteran reported symptoms of weakness, stiffness, swelling, giving way, fatigability and pain.  He stated that he did not experience heat, redness, lack of endurance, locking, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He reported flare-ups as often as 1 time per month and each time lasts for 1 week with a severity level of 5 out of 10.  The Veteran noted that the flare-ups were precipitated by physical activity and alleviated by rest and Vicodin.  During flare-ups he experienced additional functional limitation including being unable to bend, or stand and walk for long distances.  He reported difficulty getting out of the bathtub, walking, and standing.  He reported no incapacitation in the last 12 months.  Upon examination it was noted that the Veteran walked with a normal gait.  It was noted there was no abnormal weightbearing and the Veteran did not require use of any assistive devices.  The Veteran's left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examination of the left knee revealed crepitus, but there was no genu recurvatum or locking pain.  There was no evidence of ankylosis.  There was no evidence of ankylosis.  The Veteran's range of motion was flexion to 140 degrees and extension to 0 degrees.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test are all within normal limits for the left knee.  X-rays taken in association with the examination noted degenerative arthritic changes and tricompartmental osteophytic changes with chondrocalcinosis and suspect moderate joint effusion.  The Veteran was diagnosed with degenerative arthritis of the left knee.

With consideration of the above, the Board finds that the left knee should be assigned an increased rating of 20 percent under Diagnostic Code 5260 prior to May 29, 2012, and an additional 10 percent rating under Diagnostic Code 5259.  In this regard, the Board notes that while the Veteran has complete range of motion in his left knee, there is x-ray evidence of degenerative joint disease which entitles the Veteran to a 10 percent rating under Diagnostic Code 5010, but additionally, frequent flare-ups as often as 1 time per month and each time lasts for 1 week with a severity level of 5 out of 10.  During flare-ups he experienced additional functional limitation including being unable to bend, or stand and walk for long periods of time.  This additional functional impairment entitles the Veteran to an increase to 20 percent disabling as the additional functional impairment limits the Veteran's ability to walk, stand, and bend.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Veteran is also not entitled to a rating in excess of 20 percent for his left knee under Diagnostic Code 5260-5010 because the preponderance of the evidence is against a finding that the Veteran's functional limitation limits his flexion to 15 degrees or his extension to 20 degrees. Additionally, there is no evidence of ankylosis.

Additionally, as noted in the September 2010 QTC examination the Veteran experienced locking pain in his left knee.  He is therefore entitled to a 10 percent rating under Diagnostic Code 5259.  The Veteran is not entitled to the higher 20 percent rating under Diagnostic Code 5258 because the preponderance of the evidence is against a finding that the Veteran experienced frequent episodes of locking pain given the lack of locking pain noted on both the April 2010 and the May 2011 QTC examinations.  

Again, the Board finds that the Veteran's service-connected left knee disability meets the criteria, for a 20 percent rating under Diagnostic Codes 5260-5010, and a 10 percent rating under Diagnostic Code 5259 prior to May 29, 2012.

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation than that herein assigned, for the Veteran's service-connected right and left knee disabilities as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disabilities to warrant consideration of alternate rating codes.

As discussed above, the competent evidence of record does not support a higher rating than is herein assigned.  Finally, as noted above when making this determination, the Board has considered, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right and left knee disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Separately, a TDIU rating will be addressed in the Remand section below.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

With regard to the Veteran's service-connected disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned ratings contemplate his level of symptomatology.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In short, the evidence does not support the proposition that the Veteran's service-connected disabilities presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claims for a higher disability rating than those which is currently assigned.
	
According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs in favor of the assignment of a 30 percent, but no greater, disability rating for the Veteran's service-connected right knee under Diagnostic Code 5260-5010 and a 10 percent rating under Diagnostic Code 5259, prior to September 12, 2013, and a 20 percent, but no greater, disability rating for the Veteran's service-connected left knee under Diagnostic Code 5260-5010 and a 10 percent rating under Diagnostic Code 5259, prior to May 29, 2012.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial rating, of 30 percent, but no greater, for right knee degenerative joint disease, is granted, prior to September 12, 2013.

An additional rating, of 10 percent, but no greater, for right knee locking pain, is granted.

An initial rating, of 20 percent, but no greater, for left knee degenerative joint disease, is granted, prior to May 29, 2012.

An additional rating, of 10 percent, but no greater, for left knee locking pain, is granted.


REMAND

The Veteran had total knee replacement for both his right and left knee.  The Veteran was assigned a temporary 100 percent rating for his right knee from September 12, 2013 to October 31, 2014.  He was then assigned a 30 percent rating from November 1, 2014, for his right knee.  He was assigned a temporary 100 percent rating for his left knee from May 29, 2012 to June 30, 2013.  He was then assigned a 30 percent rating from July 1, 2013, for his left knee.  

As noted at the Veteran's June 2015 Travel Board hearing, the Veteran contends that both his right and left knee are entitled to more than the currently assigned 30 percent rating in each knee, following each total knee replacement.  There is currently no medical evidence of record noting the current severity level of the Veteran's right and left knee disabilities.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected right and left knee disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, the Veteran contends that he is unable to work as a result of his right and left knee disabilities.  As such, the Veteran has requested a TDIU.  Adjudication of the Veteran's claim for TDIU is inextricably intertwined with the Veteran's claims for his right and left knee.  Therefore, the Board also finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the above stated claims and then the TDIU request must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment records identified by the Veteran that have not been associated with the claims file.

2.  Ensure that all TDIU notice and forms have been provided to the Veteran.

3.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected right and left knee disabilities.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion for the knee, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's right and left knee disabilities.

4.  Review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the claim on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


